Citation Nr: 0100456	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.

3.Entitlement to service connection for peripheral neuropathy 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and T. W.


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decisions by the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans' 
Affairs (VA). 

In April 1994 the RO denied service connection for numbness 
of the hands and feet. The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
decision.  Since the April 1994 decision the regulations 
pertaining to Agent Orange were expanded to include all 
herbicides used in Vietnam, and provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6) (1999). In 1996, this list was amended to include 
acute and subacute peripheral neuropathy.  It was specified 
that acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (1999).

The U.S. Court of Appeals for Veterans Claims Veterans 
(Court) has held that when a provision of law or regulation 
creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulations.  Spencer v. Brown, 4 Vet.App. 283, 288-89 
(1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  Thus, the 
reopening requirements of 38 U.S.C.A. § 5108 do not apply as 
to this issue, and the veteran's claim of entitlement to 
service connection for peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange in service, will be 
considered on a de novo basis.  

A review of the statement of the case shows that the RO's 
considered the veteran's claim based on a de novo review of 
the record.  The Board's decision will also be based on a 
review of the entire record.  The issue of service connection 
for peripheral neuropathy secondary to herbicide exposure 
will be discussed in the Remand potion of this decision.

The veteran testified during a June 2000 videoconference 
before a Member of the Board of Veterans' Appeals. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In July 1973 the RO denied the veteran's claim for 
entitlement to service connection for anxiety neurosis.  The 
veteran did not perfect an appeal of this decision.

3.  The evidence received subsequent to the July 1973 rating 
decision is not so significant that it must be considered to 
fairly decide the merits of the claim.

4.  In June 1993 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The veteran did 
not timely appeal this decision.

5.  The evidence received subsequent to the unappealed June 
1993 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

6.  The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1973 decision by the 
RO, which denied service connection for a nervous disorder, 
is new not and material and the veteran's claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, is not reopened.  38 U.S.C. 4005 (currently 38 U.S.C.A. 
§ 7105 (West 1991)).

2.  The evidence received subsequent to the June 1993 rating 
decision, in which service connection for PTSD was denied, is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110. (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

Service connection will be granted for a psychosis, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The effective 
date of the revision is March 7, 1997

New and Material Evidence

Regarding rating actions taken by the RO, as a general rule, 
within one year from the date of mailing of notice, the 
appellant must file Notice of Disagreement to initiate the 
formal appeal process.  See 38 U.S.C.A. § 7105(b) (West 
1991).  Additionally, if the appellant does not file a formal 
appeal within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  Once 
an RO decision becomes final under 38 U.S.C.A. § 7105(d)(3) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993).  Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD 

The evidence of record at the time of the July 1973 decision 
by the RO, which denied service connection for a nervous 
disorder is briefly summarized.

The service medical records show no complaint or finding 
relative to a psychiatric disorder.  Of record is a VA Form 
71-7131, dated in June 1973, which shows the veteran was 
hospitalized for an anxiety neurosis.  In July 1973 the RO 
denied service connection for a nervous disorder.  A notice 
of disagreement was received in August 1973.

Received in August 1973 was a June 1973 VA hospital summary.  
This record shows that the veteran was hospitalized for 
somatizations and nervousness.  He had been ill with 
smothering spells and numbness of the chest.  He though he 
was going to die.  The discharge diagnosis was anxiety 
neurosis, severe, manifested by dependency, somatizations, 
hysteria, and mild depression.

In October 1973, the RO furnished the veteran a statement of 
the case.  Received in October 1973 was a VA form 1-9 in 
which the veteran indicated that he was totally satisfied 
with the RO's decision.  Accordingly, the July 1973 decision 
is final.  38 U.S.C. § 4005 (1973) (currently 38 U.S.C.A. 
§ 7105).

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156.  The additional 
evidence received includes VA, Social Security Administration 
(SSA) and private examination reports and treatment records 
covering the period from 1975 to 1998.  These records show 
intermittent treatment for a psychiatric disorder.  A VA 
examination report, dated in May 1998 includes diagnoses of 
generalized anxiety disorder with panic attacks in a car and 
a personality disorder. 

Also received were lay statements.  A videoconference hearing 
was conducted by the undersigned member of the Board in June 
2000.  The veteran stated that during his service in Vietnam 
he experienced dizziness on the helicopters and diarrhea.  He 
experienced night sweats about one year after his discharge.  

The veteran described that near the end of 1969 he bought a 
new Camero and started having smothering and dizzy spells.  
He was forced to go to work part-time.  The veteran testified 
that since that time he has had a smothering feeling when 
driving or riding in a car.  A friend of the veteran 
testified that the veteran was unable to drive and that he 
drove him where he needed to go, to include the grocery 
store.

To summarize, while the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In this regard, the medical evidence received since the July 
1973 decision shows the presence of psychiatric disorders 
beginning in 1975, with a current diagnosis of generalized 
anxiety disorder with panic attacks in a car and a 
personality disorder.  At the time of the July 1973 rating 
action, as demonstrated by VA Form 71-7131 dated in June 
1973, the presence of an acquired psychiatric disorder, 
diagnosed as anxiety neurosis, had been established.  Thus, 
the Board finds the additional evidence cumulative in nature.  
The Board further finds that the lay statements and testimony 
are repetitious in nature.  Accordingly, it is the judgment 
of the Board that the evidence received since the July 1973 
decision is not new and materia and the claim is not 
reopened.

II Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection PTSD

The evidence of record at the time of the June 1993 decision, 
which denied service connection for PTSD, is briefly 
summarized.  The service medical records show no complaint or 
finding relative to a psychiatric disorder.  The service 
administrative records show that the veteran was awarded, 
among others, the Combat Medical Badge.  The veteran 
submitted several statements regarding his war experiences.  

Of record are VA, private and SSA records covering treatment 
and evaluations for psychiatric problems from June 1973 to 
April 1993.  His psychiatric complaints were variously 
diagnosed, to include anxiety neurosis, severe, manifested by 
dependency, somatizations, hysteria, and mild depression, 
anxiety reaction, and a panic disorder.  PTSD was not 
diagnosed.  The veteran was notified of that decision and of 
his appellate rights.  In a March 1996 decision then Board 
determined that the veteran did not perfect a timely appeal 
regarding the June 1993 denial.  Accordingly, the June 1993 
decision is final.  38 U.S.C.A. § 7105.  However, the veteran 
may reopen his claim by submitting new and material evidence. 
38 C.F.R. § 3.156.

The evidence received since the June 1993 RO decision 
includes private medical records dated 1996 to 1997 during 
which time the veteran was treated primarily for physical 
disabilities and PTSS (Post-traumatic Stress Syndrome) (PTSD) 
in July 1996 and October 1997.

A May 1998 VA psychiatric examination revealed a diagnosis, 
in pertinent part, of: Axis I, general anxiety disorder with 
panic attacks with agoraphobia related to phobia of driving 
or going in a car. 

The veteran submitted a July 1999 letter where he stated that 
for 4 months in Vietnam he drove an ambulance and took the 
wounded and dead off of the choppers.  He also described 
spending 14 months as a medic on a 6 man reconnaissance team.  
He was in the battle of Quang Tri during 1968.  He counted 
over 200 dead North Vietnamese outside of the perimeter [of 
the camp].  

A videoconference hearing was conducted by the undersigned 
member of the Board in June 2000.  The veteran stated that 
during his service in Vietnam he experienced dizziness on the 
helicopters and diarrhea.  He experienced night sweats about 
one year after his discharge.  The veteran described two 
recurring nightmares dealing with Vietnam. The veteran 
testified that he was diagnosed as a schizophrenic in 1973, 
which resulted in his hospitalization.  A friend of the 
veteran testified that the veteran was unable to drive and 
that he drove him where he needed to go, to include the 
grocery store.  

To summarize, the additional private medical records reflect 
an initial diagnosis of PTSD.  This lack of diagnosis was the 
basis of the June 1993 denial.  Accordingly, the Board finds 
that new and material evidence has been submitted and the 
claim for service connection for PTSD is reopened.

The next aspect of the veteran's claim to be determined is 
whether the claim is well grounded.  Elkins v. West, 12 
Vet.App. 209 (1999).

In this regard, the record shows that the veteran was awarded 
the Combat Medical Badge.  Accordingly, the inservice 
stressors have been verified.  He maintains that the 
inservice stressors caused the PTSD.  PTSD has been diagnosed 
by a private physician.  Accordingly, the Board finds that 
the claim is well grounded. 


ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder, other than PTSD, is denied.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

The claim for service connection for PTSD is well grounded 
and, to this extent only, the claim is granted


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

As previously discussed, the claim of entitlement to service 
connection for PTSD is reopened.  Accordingly, the current 
decision will be based on de novo review of the record.  

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD. Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

The service administrative records show that the veteran was 
awarded, among others, the Combat Medical Badge.  The 
veteran's DD214 for active duty shows that he was a medical 
corpsman.  Thus, the veteran's statements regarding his 
combat stressors are verified without evidence to the 
contrary.  As such, the Board is of the opinion that 
additional development is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which are not on 
record pertaining to treatment his PTSD 
and peripheral neuropathy since the 
veteran's release from active duty up to 
the present.

3.  It is requested that VA examinations 
should be performed by a board of two VA 
psychiatrists and psychologist in order 
to determine the nature and severity of 
the reported PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that veteran's 
combat stressor(s) are deemed to have 
been verified and may be used as a basis 
for a diagnosis of PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatric examiners 
should specify whether the stressors 
found to be established by the record 
were sufficient to produce PTSD; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record.

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Veterans Law Judge
	Member, Board of Veterans' Appeals




 


